 


109 HR 655 IH: Prescription Plan Preservation Act of 2005
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 655 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Nadler (for himself, Mrs. McCarthy, Mr. Kildee, Ms. Bordallo, Mr. McGovern, and Mr. Owens) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part D of title XVIII of the Social Security Act to condition the payment of employer prescription drug subsidies on the maintenance of current prescription drug benefits. 
 
 
1.Short titleThis Act may be cited as the Prescription Plan Preservation Act of 2005. 
2.Conditioning the payment of medicare employer prescription drug subsidies on the maintenance of current prescription drug benefits 
(a)In generalSection 1860D–22(a)(2)(A) of the Social Security Act (42 U.S.C. 1395w–132(a)(2)(A)) is amended to read as follows:: 
 
(A)Attestation of actuarial equivalence to standard coverageThe sponsor of the plan provides the Secretary, annually or at such other time as the Secretary may require, with an attestation that the actuarial value of prescription drug coverage under the plan (as determined using the processes and methods described in section 1860D–11(c)) is at least equal to the greater of— 
(i)the actuarial value of standard prescription drug coverage; or 
(ii)the actuarial value of the employment-based retiree health coverage that was in effect as of December 8, 2003.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173). 
 
